[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JANUARY 25, 2007
                               No. 06-13844                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                             BIA No. A95-153-974

FERRY ALFRETS OGOTAN,


                                                               Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                               Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (January 25, 2007)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Petitioner Ferry Alfrets Ogotan, a Christian Indonesian of Minahasa descent,
seeks review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

immigration judge’s (“IJ”) order denying his application for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”), 8

U.S.C. §§ 1158, 1231, and relief under the Convention Against Torture (“CAT”), 8

C.F.R. § 208.16(c). For the reasons that follow, we dismiss in part and deny in

part.

                                I. Asylum Application

        In his petition, Ogotan argues that we have jurisdiction to consider his

asylum claim, even though the IJ found that it was time-barred, because he does

not dispute the IJ’s factual findings, but rather the IJ’s legal conclusion that those

facts did not fall within the definition of changed or extraordinary circumstances.

        We review “questions of subject matter jurisdiction de novo.” Brooks v.

Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). An asylum application must be

“filed within 1 year after the date of the alien’s arrival in the United States.” INA

§ 208(a)(2)(B); 8 U.S.C. § 1158(a)(2)(B). An untimely application “may be

considered . . . if the alien demonstrates . . . either the existence of changed

circumstances which materially affect the applicant’s eligibility for asylum or

extraordinary circumstances relating to the delay in filing an application . . . .”

INA § 208(a)(2)(D); 8 U.S.C. § 1158(a)(2)(D).

        No court has jurisdiction to review the IJ’s determination that the alien failed
                                            2
to demonstrate changed circumstances or extraordinary circumstances that would

excuse the untimely filing of his asylum application. See INA § 208(a)(3); 8

U.S.C. § 1158(a)(3) (providing that “[n]o court shall have jurisdiction to review

any determination of the Attorney General under paragraph (2)”); see also

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (noting that 8

U.S.C. § 1158(a)(3) “divests our [c]ourt of jurisdiction to review a decision

regarding whether an alien complied with the one-year time limit or established

extraordinary circumstances that would excuse [her] untimely filing”). Further, we

have held that this jurisdictional bar still applies even after the enactment of the

Real ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 231. See Chacon-Botero v.

U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir. 2005) (holding that this court cannot

review the IJ’s and BIA’s denial of an untimely asylum application, even

considering the changes in the Real ID Act because “[t]he timeliness of an asylum

application is not a constitutional claim or question of law covered by the Real ID

Act’s changes”).

      Here, the IJ and BIA found that Ogotan did not satisfy an exception to the

one-year filing requirement for asylum applications. Because we have held that

whether an applicant meets an exception to the timely filing requirement is not a

question of law or a constitutional claim over which we have jurisdiction, likewise,

in the instant case, we do not have jurisdiction to review whether the IJ erred in
                                            3
finding that Ogotan did not satisfy an exception to the timeliness requirement.

Moreover, Ogotan’s reliance on Gjyzi v. Ashcroft, 386 F.3d 710 (6th Cir. 2004),

does not affect this conclusion because Gjyzi involved a legal error, and this case

does not. Accordingly, we dismiss the petition for review to the extent that it

seeks review of the denial of Ogotan’s asylum application.

                         II. Withholding of Removal Claim

        In his petition, Ogotan argues that he demonstrated past persecution on

account of his religion and ethnicity because (1) the 2001 U.S. Department of State

Country Report for China showed that there have been widespread attacks against

Christians and ethnic Chinese Indonesians; (2) the two assaults against Ogotan

were of sufficient severity as to rise to the level of persecution; (3) the IJ

incorrectly found that the two assaults were not on account of Ogotan’s religion or

ethnicity; and (4) cumulatively, the assaults constituted past persecution.

        When the BIA issues a decision, we review only that decision, “except to the

extent that it expressly adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning, we

will review the IJ’s decision as well.” Id. Because the BIA expressly adopted the

IJ's decision and did not make additional observations about Ogotan’s application

for withholding of removal, we review the IJ’s decision. See Al Najjar, 257 F.3d at

1284.
                                            4
         To the extent that the IJ’s decision was based on a legal determination, our

review is de novo. See D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th

Cir. 2004). The IJ’s factual determinations are reviewed under the substantial

evidence test, and we should “affirm the [IJ's] decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal

quotations and citations omitted). “To reverse the IJ’s fact findings, we must find

that the record not only supports reversal, but compels it.” Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). The fact that evidence in the record

may also support a conclusion contrary to the administrative findings is not enough

to justify a reversal. Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir.

2006).

         An alien is entitled to withholding of removal under the INA if he can show

that his life or freedom would be threatened on account of his race, religion,

nationality, membership in a particular social group, or political opinion.

Mendoza, 327 F.3d at 1287; see also INA § 241(b)(3), 8 U.S.C. § 1231(b)(3)(A).

“An alien bears the burden of demonstrating that he more-likely-than-not would be

persecuted or tortured upon his return to the country in question.” Mendoza, 327

F.3d at 1287.

         If the alien demonstrates past persecution, it is presumed that his life or
                                             5
freedom would be threatened in the future unless the government can rebut the

presumption. 8 C.F.R. § 208.16(b)(1)(I). If, however, the alien does not establish

past persecution, he bears the burden of showing that it is more likely than not that

(1) he would be persecuted on account of race, religion, nationality, membership in

a particular social group, or political opinion; and (2) he could not avoid a future

threat to his life or freedom by relocating to another part of his country, if under all

the circumstances it would be reasonable to expect relocation. See 8 C.F.R.

§ 208.16(b)(2); see also Mendoza, 327 F.3d at 1287 (finding that “[a]n alien who

has not shown past persecution, though, may still be entitled to withholding of

removal if he can demonstrate a future threat to his life or freedom on a protected

ground in his country”). An applicant can establish that it is more likely than not

that he would be persecuted upon return to his country of nationality, without

showing that he would be singled out for persecution, if he shows that there is a

pattern and practice of persecution against persons similarly situated to the

applicant, such that it is more likely than not that his life would be threatened upon

returning to that country. 8 C.F.R. § 1208.16(b)(2)(I)-(ii).

      Although the INA does not expressly define “persecution,” we recognize

that “‘persecution’ is an ‘extreme concept,’ requiring ‘more than a few isolated

incidents of verbal harassment or intimidation,’ and that ‘[m]ere harassment does

not amount to persecution.’” Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1231
                                            6
(11th Cir. 2005) (citation omitted). “[O]nly in a rare case does the record compel

the conclusion that an applicant for asylum suffered past persecution . . . .” Silva,

448 F.3d at 1239.

      In this case, we conclude from the record that substantial evidence supports

the IJ’s determination that Ogotan is not entitled to withholding of removal under

the INA because he has not shown past persecution or that it is more likely than not

that he would be subject to future persecution on account of one of the five

statutorily protected grounds.

      First, substantial evidence supports the IJ’s finding that Ogotan did not

experience past persecution because (1) Ogotan never sought medical treatment for

his injuries; (2) he did not provide proof that his nose was broken; and (3) he did

not claim that he received threats from the Muslim groups.

      Second, substantial evidence supports the IJ’s finding that Ogotan did not

meet his burden of proving that it was more likely than not that he would be

persecuted in Indonesia because (1) although Ogotan testified that his friend told

him that the Muslim group returned to his home after they assaulted him during a

prayer service, his friend was not present when the Muslims returned to the house

and did not provide any details about their visit; (2) there is no evidence that the

Muslim groups continued to look for Ogotan after he left Indonesia; (3) according

to the evidence in the record, the Liskar Jijad, the group Ogotan claimed that he
                                           7
feared, has been disbanded, and most Muslims were tolerant of other religions; and

(4) the most widespread interreligious violence occurred in the Moluccas Islands,

approximately 1,500 east of Ogotan’s residence in Jakarta.

      Third, substantial evidence supports the IJ’s conclusion that Ogotan failed to

establish a nexus between the feared harm and a protected ground because

(1) Ogotan testified that the Muslims stopped everyone’s car when he was stopped

in May 1998, thereby undermining his claim that he was targeted because he was

Christian; (2) Ogotan stated in his asylum application that he was assaulted after he

attempted to stop the Muslims from burning his friend’s car, which suggests that

they assaulted him for attempting to intervene to protect the car, rather than

because he is Christian; and (3) the evidence in the record established that the 1998

riots in Jakarta primarily targeted Chinese-owned businesses, rather than

Christians. Although the evidence could also support a contrary conclusion, the

record does not compel the conclusion that Ogotan was assaulted on account of his

religion or ethnicity. See Silva, 448 F.3d at 1236. Accordingly, we deny the

petition as to this issue because the evidence does not compel reversal.

      Finally, substantial evidence supports the IJ’s finding that Ogotan did not

demonstrate that he could not relocate to another part of Indonesia to avoid any

future threat because the evidence showed that, in many regions in the less

populated outer islands of Indonesia, Christians constituted a majority and
                                           8
occupied important positions in the country. Further, most of the attacks

referenced in the articles did not occur in Jakarta, but rather the Moluccas Islands

and Central Sulawesi, which are hundreds of miles away from Jakarta.

                                   III. CAT Claim

      On appeal, Ogotan’s brief does not address the IJ’s denial of his application

for CAT relief. When a party “elaborates no arguments on the merits as to [an]

issue in its initial or reply brief . . . the issue is deemed waived.” Greenbriar, Ltd.

v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989). Further, “[i]ssues

that are not clearly outlined in an appellant’s initial brief are deemed abandoned.”

Allison v. McGhan Med. Corp., 184 F.3d 1300, 1317 n.17 (11th Cir. 1999).

      Accordingly, we conclude that Ogotan abandoned his CAT claim because he

does not present any arguments regarding this claim in his brief.

      For the above-stated reasons, we dismiss the petition for lack of jurisdiction

with respect to Ogotan’s asylum claim and deny the petition with respect to his

withholding of removal claim and CAT claim.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           9